 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 9

10         ANYSA NGETHPHARAT, JAMES         CASE NO. C20-454 MJP
           KELLEY
11                                          CASE NO. C20-652 MJP
                            Plaintiffs,
12
                 v.                         MINUTE ORDER
13
           STATE FARM MUTUAL
14         INSURANCE COMPANY, et al.,

15                          Defendants.

16         FAYSAL A. JAMA

17                          Plaintiff,

18               v.

19         STATE FARM, FIRE AND
           CASUALTY COMPANY,
20
                            Defendant.
21

22

23   \\

24


     MINUTE ORDER - 1
 1          The following minute order is made by the direction of the court, the Honorable Marsha

 2   J. Pechman, United States District Judge:

 3          The Court issues this Minute Order to clarify its Order Granting Defendants’ Motion for

 4   Relief from Deadline. (Ngethpharat Dkt. No. 104; Jama Dkt. No. 76.) The Order applies to and

 5   re-notes Plaintiffs’ Joint Motions to Exclude Lynch and Marais (Ngethpharat Dkt. Nos. 93, 95;

 6   Jama Dkt. Nos. 65, 67) to May 21, 2021. Defendants’ responses to both motions are due by no

 7   later than May 17, 2021.

 8          The clerk is ordered to provide copies of this order to all counsel.

 9          Filed May 7, 2021.

10
                                                    William M. McCool
11                                                  Clerk of Court

12                                                   s/Paula McNabb
                                                     Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER MINUTE ORDER - 2
